Citation Nr: 1121927	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for cervical spine disability, to include muscle spasms.  

3.  Entitlement to service connection for low back disability, to include sacroiliac (SI) joint dysfunction, sacral pain, muscle spasms and sciatica of the lower extremities. 

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for thoracic spine disability, to include subluxation of the ribs.  

7.  Entitlement to service connection for osteoarthritis of the bilateral shoulders.

8.  Entitlement to service connection for osteoarthritis of the bilateral elbows.

9.  Entitlement to service connection for osteoarthritis of the bilateral wrist/hands.

10.  Entitlement to service connection for osteoarthritis of the bilateral ankles.    

11.  Entitlement to service connection for bilateral knee disability, to include osteoarthritis.

12.  Entitlement to service connection for the bilateral hip disability.

13.  Entitlement to service connection for pelvic disability.

14.  Entitlement to service connection for abdominal muscle injury.  

15.   Entitlement to service connection for sexual dysfunction.  

16.  Entitlement to service connection for sleep dysfunction.  

17.  Entitlement to service connection for depression.
 
18.  Entitlement to service connection for varicose veins of the bilateral legs.  

19.  Entitlement to service connection for drowsiness.

20.  Entitlement to service connection for dizzy spells.

21.  Entitlement to service connection for inability to concentrate.

22.  Entitlement to service connection for balance condition/use of assistive device.

23.  Entitlement to service connection for difficulty swallowing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   In October 2010, the appellant testified at a personal hearing conducted before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.

The Board notes that the RO previously characterized the issues on appeal to include independent claims for service connection for SI joint dysfunction, sacral pain, muscle spasms, sciatica of the lower extremities, and subluxation of the ribs.  However, as the claimed SI joint dysfunction, sacral pain, muscle spasms and bilateral lower extremity sciatica all represent symptomatology claimed to be associated with the Veteran's underlying low back disability, entitlement to service connection for low back disability, has been recharacterized to include this claimed symptomatology.  Additionally, as it appears the Veteran has also reported muscle spasms in the cervical region, entitlement to service connection for cervical spine disability, has also been recharacterized to reflect this.  Further, during the October 2010 hearing, the Veteran and her representative clarified that her claimed "subluxation of the ribs" actually takes place in the thoracic spine area.  Accordingly, entitlement to service connection for thoracic spine disability has been recharacterized to include this claimed subluxation.  

All issues, except the obesity issue, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action is required on her part.  


FINDING OF FACT

A chronic disability manifested by obesity has not been shown.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obesity are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2006 letter.  Accordingly, the Board finds that all VCAA notice requirements were fulfilled prior to the initial adjudication of the Veteran's claims.

During the October 2010 Board hearing, the Veteran asserted that the notice provided in the October 2006 letter was essentially generic and did not adequately explain the evidence necessary to substantiate her claim.  The Board notes, however, that the notice provided conforms to the standard VCAA notice provided by VA in service connection cases.  Also, through her assertions at the hearing, along with her earlier assertions, it is clear that the Veteran understands the standards for establishing service connection for her claimed disabilities and the type of evidence necessary to substantiate her claim.  Accordingly, given this actual knowledge, the Veteran was not prejudiced by any lack of specificity contained in the VCAA notice.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to her claim, she is not prejudiced by VA's failure to satisfy the duty to notify).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, along with post-service outpatient medical records.  Also of record and considered in connection with the appeal is the transcript of the October 2010 Board hearing, along with various written statements provided by the Veteran and by her representative on her behalf.  The Board notes that there are apparently outstanding records, which may relate to a number of the Veteran's other claims (referenced in the Remand below).  However, there is no indication that there is any additional evidence not already of record which would help substantiate the claim herein decided. 

Additionally, the Board has considered whether a VA medical examination is necessary in conjunction with this claim.  However, here is no evidence or allegation of any current underlying disability manifested by obesity or of any symptoms of any underlying disability manifested by obesity.  Accordingly, a VA examination is not necessary in respect to either claim.  38 C.F.R. § 3.159(c)(4).   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury that was incurred or aggravated during the Veteran's service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records do not show any findings or complaints pertaining to obesity.  On August 1979 separation examination, the Veteran was found to be 5'8" and to weigh 161 pounds.  

In a July 2006 statement, the Veteran indicated that she suffered from obesity as a result of being unable to exercise without moderate to severe pain.  

A 2007 private medical problem list indicates that the Veteran was noted to have "other malaise and fatigue" during the time frame between January 2005 and May 2006.

During the October 2010 Board hearing, the Veteran reiterated that she was obese because she was unable to exercise due to pain.  She also noted that she had purchased an elliptical machine to make it easier to exercise.  

The Veteran has credibly testified that she is obese.  However, she has testified that this obesity is a result of the inability to do sufficient exercise due to her chronic pain.  She does not alleged that her obesity is a direct manifestation of any underlying disability.  Also, there is no medical evidence of record indicating that her obesity is a direct symptom of any underling disability, nor has the Veteran claimed the existence of such evidence.   The Board notes that the Veteran did initially file a claim for service connection for a thyroid condition, which was denied by the initial January 2007 rating decision.  However, she did not appeal this decision and has not alleged that her obesity is caused by such a condition.  Moreover, there is no medical evidence of record indicating that the Veteran's obesity is the result of a thyroid condition.  

Obesity is not considered a disability for which service connection may be granted. As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body habitus, such as being overweight or underweight, do not of themselves constitute disease or disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Once again, a symptom, without a diagnosed or identifiable underlying malady or condition does not constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, a disability manifested by chronic obesity is not shown by the evidence of record. 

Thus, as a current disability manifested by obesity is neither shown nor alleged, the preponderance of the evidence is against the claim for service connection for obesity, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for obesity is denied.  





REMAND

The Veteran attributes nearly all of her claimed disabilities either directly or secondarily to a fall from a horse during service in May1977 while she was serving as part of a modern pentathlon training crew.  The service treatment records document this reported fall, with a private emergency room (ER) note indicating that she was seen 4 1/2 hours after falling off a horse.  At the time the Veteran was seen at the ER, she stated that she did not remember how she landed.  She also indicated that when she initially fell she became confused and disoriented but she did not recall whether she had become unconscious.  Additionally, she complained of a headache.  

Also, in an October 2010 statement, the Veteran's husband reported that he had been stationed with the Veteran at the time and had witnessed the accident.  He noted that the Veteran was thrown off the horse and landed on her back and shoulders.  He and the commanding officer rode up to her lying on the ground.  It took a minute or two to get her up as she had had the wind knocked out of her and was dazed.  As a result, they took her to the emergency room.  

The Veteran asserts that the initial fall in service involved a whiplash injury and a concussion, resulting directly in neck and headache disability, and directly and/or secondarily in disability of the lumbar and thoracic spine, with the secondary effect coming from a misalignment of the overall spine caused predominantly by her neck/cervical spine disability.  She also asserts that the whiplash and misalignment has further resulted in arthritis of the bilateral shoulders, bilateral elbows, bilateral wrist/hands, bilateral ankles, disability of the bilateral knees, bilateral hip disability, and pelvic disability.   Additionally, the Veteran asserts that she suffers from a balance condition both as a result of the misalignment of the spine and from the medications she takes for the pain from her orthopedic disabilities.  She also indicates that she these pain medications result in disability manifested by dizzy spells, drowsiness, and the inability to concentrate and also contribute to her headaches.  Further, she indicates that the pain that she experiences from her orthopedic disabilities, along with the medication that she takes for the pain, results in her sexual and sleep dysfunction.   

Regarding esophageal disability, the Veteran believes that the whiplash and/or the severe concussion she suffered caused the current S-curve in her esophagus, which results in difficulty swallowing.  Regarding abdominal muscle injury, the Veteran attributes this problem primarily to a separate incident in service where she ran into a stall door, apparently while riding a horse.  Regarding hemorrhoids and varicose veins, the Veteran attributes both of these disabilities to her pregnancy during service.  Finally, regarding the depression, the Veteran asserts that this disability is also secondary to the severe pain she experiences as a result of her physical maladies.  

As noted above, the Veteran's fall from the horse in service is clearly documented in the service treatment records, which affirmatively show that she was experiencing a headache at the time.  Also, the Veteran is competent to testify that she also experienced neck and back pain at that time and she has indicated that she is in possession of service treatment records, which affirmatively show subsequent treatment for neck pain, back pain and headaches during service.  Additionally, post-service medical records show intermittent treatment for headaches and December 2009 MRI findings show multilevel degenerative disc disease with spondylosis of the cervical spine, a small disc protrusion at T2-T3 in the upper thoracic spine and degenerative disc disease, facet degenerative arthritis, small annular disc bulge at L4-5 and disc protrusion in the inferior portion of the left L5-S1 resulting in foraminal narrowing.  Further, the Veteran has essentially asserted continuity of cervical spine, back and headache pathology since service and is competent to do so.  Accordingly, as the record includes evidence of current disability, injury in service and at least an allegation of continuity of symptomatology for all of these claimed conditions, the Board finds that a VA examination to assess the likely etiology of any current cervical, lumbar and thoracic spine disability and headache disability is necessary prior to final adjudication of these claims.  38 C.F.R. § 3.159(c)(4).    

Also, given that the Veteran asserts that the initial whiplash she suffered, along with her spinal misalignment, has further resulted in disability of the shoulders elbows, wrist/hands, ankles, knees, hips and pelvis.  Given that she asserts that the dizzy spells, drowsiness, inability to concentrate, balance condition, sexual dysfunction and depression result from the medications she takes for the pain from her physical conditions, the pain itself, and/or the claimed misalignment of the spine, these asserted disabilities should also be evaluated during the VA examination. 

Additionally, the Veteran asserts that her current hemorrhoids and varicose veins primarily result directly from her pregnancy during service; given that pregnancy has been known to result in such conditions and that there may be additional outstanding service treatment records showing evaluation and treatment for hemorrhoids and/or varicose veins during service, these claimed conditions should also be made subject to the VA examination.   Finally, if and only if one or more of the Veteran's orthopedic disabilities is determined to be service-related, the Veteran should also be scheduled for a VA psychiatric examination to determine whether she had current depression or other psychiatric disability, which is related to such service-related disability. 

Prior to arranging for the examinations, the RO/AMC should ensure that the record is appropriately updated with any additional outstanding evidence pertinent to the Veteran's claims.  The Veteran has indicated that she possesses service treatment records showing treatment for headaches, neck problems and low back problems.  Additionally, the service treatment records currently on file show that the Veteran was hospitalized for delivery of one of her children from January 11, 1980 to January 15, 1980 and also that she had a number of pre-natal clinic visits between May 1979 and December 1979.  Additionally, she reported that she worked for the Immigration and Naturalization Service (INS) (now subsumed under the Department of Homeland Security) for about four years post-service and that she may have received some treatment with pain medications while employed there.  Thus, on remand, the RO/AMC should attempt to obtain any available clinical records of the hospitalization and of the pre-natal clinic visits during service, should request that the Veteran submit copies of any service treatment records in her possession, and, subject to the Veteran providing an appropriate release, should obtain any available treatment records from the INS from 1986 to 1991.  

In addition, the Veteran has indicated that post-service, she has received treatment from a number of different private providers, and it is unclear whether the file contains all the available pertinent records from these providers.  Notably, the Veteran has either submitted or identified records from a number of sources, listed below.  Consequently, on remand, subject to the Veteran providing appropriate releases and sufficient information for records requests to be made, the RO should make reasonable efforts to obtain any additional outstanding records from these sources.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to submit any copies of her service treatment records in her possession.   The RO/AMC should also obtain any available clinical records of the prenatal and pregnancy care the Veteran received in service, to include clinical records of inpatient hospital treatment from January 11, 1980 to January 15, 1980. 

2.  The RO should ask the Veteran to identify all sources of treatment or evaluation she has received for her remaining claimed disabilities since service and subject to any appropriate information and releases needed from the Veteran, attempt to secure copies of complete records of the treatment or evaluation from all sources identified.  In particular, the RO should attempt obtain any available outstanding treatment records from the INS (now subsumed under the Department of Homeland Security), for the time period between 1986 and 1991, along with any available outstanding records from Kaiser Permanente NW and the Neighborhood Health Center in Anchorage, Alaska.  The RO should also attempt to obtain any additional records from her chiropractor/homeopathic physician.  

Additionally, the RO/AMC should attempt to obtain records of the Veteran's reported endoscopy, treatment by a specialist for hemorrhoids, and surgery for a tear in the colon secondary to the hemorrhoids 

3.  The RO should arrange for a general medical examination by an appropriate examiner to determine whether each of the Veteran's claimed disabilities is currently present.   The disabilities for which the Veteran should be evaluated include cervical spine disability, to include muscle spasms; low back disability, to include sacroiliac (SI) joint dysfunction; sacral pain and sciatica of the lower extremities; thoracic spine disability, to include subluxation of the ribs; osteoarthritis of the bilateral shoulders, bilateral elbows, bilateral wrist/hands and bilateral ankles; bilateral knee disability, to include osteoarthritis; bilateral hip disability; pelvic disability; headaches; hemorrhoids; abdominal muscle injury; sexual dysfunction; sleep dysfunction; varicose veins; drowsiness; dizzy spells; inability to concentrate; balance condition/use of assistive device; and difficulty swallowing.  
   
The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  For each disability found to be present, the examiner should:

A)  Provide an opinion as to whether each such diagnosed disability is at least as likely as not (i.e., a 50% chance or better) directly related to service, to include the May 1977 fall from the horse and/or the 1979-80 pregnancy therein.    

B) Provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that any of the disabilities diagnosed by the examiner have been caused or aggravated by any disability the examiner has found to be service related in step A above.  In providing this opinion, the examiner should specifically consider whether a service-related disability has caused misalignment of the spine, whether pain from any service related disability has resulted in any additional disability (e.g., sexual dysfunction), and whether any disability has been caused by the side effects of medication used to treat a service-related disability.    

The examiner should clearly explain the rationale for all opinions given.   

4.  The RO/AMC should then review the examination report in detail.  If this review reveals that any clarification or additional information or opinions are needed from the examiner, such additional information and opinions should be obtained.  Also, if the results of the examination suggest the need for any additional development, to include any more specialized examinations, such development should be completed.   

5.  If, and only if, the VA general medical examiner concludes that one or more of the Veteran's orthopedic disabilities is service-related, the RO/AMC should also arrange for a VA psychiatric examination to determine the likely etiology of any current psychiatric disorder, to include depression.  In so doing, the RO/AMC should include in the examination request the specific disabilities, which were found to be service-related by the general medical examiner.  

Additionally, the Veteran's claims folder must be reviewed by the psychiatric examiner in conjunction with the examination and any indicated tests should be performed.  The examiner should then provide an opinion as to whether any psychiatric disability is at least as likely as not (i.e. a 50% chance or better) related to the Veteran's military service and whether it is at least as likely as not that any psychiatric disability has been caused and/or aggravated by any service related disability.   

6.  The RO/AMC should then readjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until she is notified.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


